Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This Office Action is in response to applicants’ Response o Office Action including Amendment & Remarks filed on 12/20/2021 regarding application 16/978,497 filed on 09/04/2020.   Applicants’ arguments included in the Remarks have been reviewed and fully considered.  Claims 1 – 14 were originally filed in the application.  No claim has been cancelled and/or added in the Amendment. Claims 1 – 14 remain pending in the application.  

Double Patenting Rejection

2.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


3.	Claims 1 – 14 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claim 16 – 30 of co-pending Application No. 16/978,834 and 11 – 17 of co-pending Application No. 16/978,835.  Although the conflicting claims are not word-to-word identical, they are not patentably distinct from each other because they have similar limitations.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Examiner’s Remarks

4.	Based on results of preliminary prior art searches, Claims 1 – 14 contain allowable subject matters.  Claims 1 – 14 will be allowed pending on a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be to overcome a provisional rejection based on a non-statutory double patenting ground as explained in the “Double Patenting Rejection” given above, and results of further prior art searches.  As mentioned in applicants’ arguments included in the Remarks filed 12/20/2021, a Terminal Disclaimer should concurrently be filed with the Response to Office Action.   But. So far, the USPTO has not received the Terminal Disclaimer.   We did try many time to inform and contact applicants’ attorney to request the Terminal Disclaimer without any success.  Please forward the necessary Terminal Disclaimer to the USPTO ASAP for approval and early processing the case.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Primary Patent Examiner, Art Unit 2851